DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH FIRST, SECOND, AND THIRD LINES ON DIFFERENT LAYERS CONNECTED TO FORM WIRING”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Her et al. (US 2018/0374445 A1; hereinafter, “Her”).
Regarding claims 1-4, 13 and 19:
	re claim 1, Her discloses a display device, comprising: 
a first pixel column (inherent in the display area “DA” in Fig. 2, wherein DS1/DS2 connect to the columns, see [0041]) disposed on a substrate 200 (Fig. 2 and [0034]); 
a second pixel column adjacent to the first pixel column (inherent in the display area “DA” in Fig. 2); 
a third pixel column adjacent to the second pixel column (inherent in the display area “DA” in Fig. 2); and 
a first wiring 222 (Fig. 3 and [0044]), a second wiring 234 (Fig. 3 and [0049]) , and a third wiring 224 (Fig. 3 and [0044]) respectively and electrically connected to the first pixel column (e.g., column for DLn-2 (Fig. 3), the second pixel column (DLn-1), and the third pixel column (DLn), 
wherein each of the first wiring 222, the second wiring 234, and the third wiring 224 includes: 
a first line 222, 234, or 224 (i.e., note Fig. 6, wherein a complete wiring requires three parts, e.g., 222/228/DLn-2); 
a second line 228 (Fig. 6) electrically connected to the first line, the first line and the second line being disposed on different layers (note in Fig. 6, “222” and “228” are on different layers); and 
a third line DLn-2 electrically connected to the second line 228, the first line 228, the second line 228, and the third line DLn-2 being disposed on different layers (Fig. 6);


	re claim 2, the display device of claim 1, wherein the first wiring includes: 
a first lower line 222 (Fig. 6); 
a first upper line 228 (Fig. 6) electrically connected to the first lower line 222 and disposed farther from the substrate than the first lower line; and 
a first intermediate line DLn-2 electrically connected to the first upper line 228 and disposed farther from the substrate than the first lower line 222 and closer to the substrate than the first upper line 228 (see Fig. 6);

	re claim 3, the display device of claim 2, wherein the second wiring includes: 
a second upper line 238 (i.e., in a manner similar to that shown in Fig. 6 for first lower line 222); 
a second intermediate line DLn-1 (Fig. 3) electrically connected to the second upper line 238 and disposed closer to the substrate than the second upper line 238 (F in a manner similar to that shown in Fig. 6 for first lower line 222); and 
a second lower line 234 (Fig. 3) electrically connected to the second intermediate line DLn-1 (Fig. 3) and disposed closer to the substrate than the second upper line 238 and the second intermediate line DLn-1 (i.e., in a manner similar to that shown in Fig. 6 for first lower line 222); 

	re claim 4, the display device of claim 3, wherein the second lower line 234 and the first lower line 222 are disposed on a same layer (e.g., the substrate),
the second intermediate line DLn-1and the first intermediate line DLn-2 are disposed on a same layer (e.g., the substrate), and
the second upper line 238 and the first upper line 238 are disposed on a same layer (e.g., the substrate);

re claim 13, the display device of claim 1, wherein the second line 228 (Fig. 6) directly contacts the first line 222, and the third line DLn-2 directly contacts the second line 228; and

re claim 19, Her discloses a display device, comprising: 
a pixel column (inherent in the display area “DA” in Fig. 2, wherein DS1/DS2 connect to the columns, see [0041]);
a driving unit 400 (Fig. 2 and [0034]) configured to generate a signal applied to the pixel column; and
a wiring (e.g., DS1/DL in Fig. 2) electrically connecting the pixel column and the driving unit,
wherein the wiring includes:
a first line 222 (Figs. 3 and 6) 
a second line 228 (Fig. 6) electrically connected to the first line, the first line and the second line being disposed on different layers (note in Fig. 6, “222” and “228” are on different layers); and 
a third line DLn-2 electrically connected to the second line 228, the first line 228, the second line 228, and the third line DLn-2 being disposed on different layers (Fig. 6);

Therefore, Her anticipates claims 1-4, 13 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her.
Regarding claims 11 and 12:
Her does not explicitly disclose different color light emitted from pixel columns or that the first and third columns emit the same color; however, it was very well known in the art that display devices typically incorporate pixels with different colors (e.g., R, G, B, W); and given the general conditions of the claims disclosed by Her, one of ordinary skill in the art would have readily recognized that the display device will incorporate pixels with different colors, and one of ordinary skill in the art would be been able to specifically incorporating pixel columns to have different colors or the same color without extensive experimentation, especially because this is common place in the art.  Accordingly, these claims are deemed obvious over Her.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Lee (US 2010/0253610 A1).
Regarding claim 18:
Her does not specifically disclose a plan view of first, second, and third lines; accordingly, Her does not disclose each of the lines has at least one bent portion.  However, Lee is cited to show, in a display wiring, similar to that of Her, the wirings and connection portions have bends (see Lee, Figs. 3, 4 and 7) depending on a particular region on the substrate, i.e., bends are commonly required to incorporate all the wirings needed for a typical device.
It would have been obvious to one of ordinary skill in the art to specifically incorporate at least one bend in each of the three lines into Her’s device because Lee shows it is commonly required to have bends in wiring, especially in a typical device comprising large numbers of pixels.

Allowable Subject Matter
Claims 5-10, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5-6 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 5 (when combined with claims 1-3), and claim 6 depends from claim 5;
Claims 7-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 7 (when combined with claims 1), and claims 8-10 depends from claim 7;
Claims 14-16 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 14 (when combined with claims 1), and claims 15-16 depends from claim 14;
Claim 17 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in the claim (when combined with claim 1); and
Claim 20 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in the claim (when combined with claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices having wiring comprising different lines, general display wiring, or general transistor structure within a pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892